                                                  Case 2:20-cv-02301-GMN-EJY Document 14 Filed 03/05/21 Page 1 of 2



                                    1           WENDY M. KRINCEK, ESQ., Bar No. 6417
                                                DIANA G. DICKINSON, ESQ., Bar No. 13477
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:   702.862.8800
                                                Fax No.:     702.862.8811
                                    5           Email:       wkrincek@littler.com
                                                             ddickinson@littler.com
                                    6
                                                Attorneys for Defendant
                                    7           SUTHERLAND GLOBAL SERVICES INC.

                                    8
                                                                               UNITED STATES DISTRICT COURT
                                    9
                                                                                    DISTRICT OF NEVADA
                                10

                                11
                                                SELENA ESCOBAR, an Individual,                  Case No. 2:20-cv-02301-GMN-EJY
                                12
                                                                  Plaintiff,
                                13
                                                vs.                                             STIPULATION TO EXCUSE DEFENDANT
                                14                                                              SUTHERLAND GLOBAL SERVICES
                                                SUTHERLAND GLOBAL SERVICES                      INC.’S INSURANCE REPRESENTATIVE
                                15              INC., a Foreign Corporation,                    FROM ATTENDANCE AT THE EARLY
                                                                                                NEUTRAL EVALUATION SESSION
                                16                                Defendant.
                                                                                                United States Magistrate Judge
                                17                                                              Cam Ferenbach
                                18                                                              ENE Date: March 25, 2021
                                19                                                              ENE Time: 10:00 a.m.

                                20

                                21                     Plaintiff SELENA ESCOBAR (“Plaintiff”) and Defendant SUTHERLAND GLOBAL
                                22              SERVICES INC. (“Defendant”), by and through their attorneys of record, hereby submit this
                                23              stipulation for an exemption from the Early Neutral Evaluation (“ENE”) requirements for Defendant’s
                                24              insurance representative.
                                25                     The Order Scheduling the ENE requires a representative of Defendant’s insurance carrier with
                                26              authority to settle this matter up to the full amount of the claim be present. (ECF No. 12 at 2:4-7).
                                27              Defendant respectfully requests that the Court issue an order excusing Defendant’s insurance
                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                   Case 2:20-cv-02301-GMN-EJY Document 14 Filed 03/05/21 Page 2 of 2



                                    1           representative from attendance at the ENE session. Coverage in this matter is subject to a substantial

                                    2           $250,000.00 self-insured retention. Based on the information presently available regarding Plaintiff

                                    3           and her allegations in this lawsuit, there is no reasonable good faith likelihood that Plaintiff’s claims

                                    4           exceed the substantial retention level at this time.     In light of the status of the litigation, it is

                                    5           Defendant’s belief that insurance coverage will not have any effect on the settlement negotiations at

                                    6           the ENE. Additionally, Defendant’s corporate representative, René Lafferty, is prepared to fully and

                                    7           actively participate in the ENE and has binding authority to settle the matter.

                                    8                    Because Defendant will have fully-adequate representation at the ENE, the parties stipulate

                                    9           and request the Court excuse Defendant’s insurance representative from the ENE session.

                                10              Dated: March 4, 2021                            Dated: March 4, 2021
                                11              Respectfully submitted,                         Respectfully submitted,
                                12

                                13              /s/ Jenny L. Foley                              /s/ Diana G. Dickinson
                                                JENNY L. FOLEY, PH.D., ESQ.                     WENDY M. KRINCEK, ESQ.
                                14              REX M. MARTINEZ, ESQ.                           DIANA G. DICKINSON, ESQ.
                                                HKM EMPLOYMENT ATTORNEYS LLP                    LITTLER MENDELSON, P.C.
                                15
                                                Attorneys for Plaintiff                         Attorneys for Defendant
                                16              SELENA ESCOBAR                                  SUTHERLAND GLOBAL SERVICES INC.
                                17

                                18
                                                                                                       IT IS SO ORDERED.
                                19                                                                            March 5
                                                                                                       Dated: _____________________, 2021.
                                20

                                21

                                22                                                                     _______________________________________
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                23

                                24

                                25              4836-6808-1116.1 061963.1042

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                  2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
